Title: From George Washington to Clement Biddle, 28 July 1784
From: Washington, George
To: Biddle, Clement

 

Dear Sir,
Mount Vernon July 28th 1784

The Mulatto fellow William who has been with me all the War is attached (married he says) to one of his own colour a free woman, who, during the War was also of my family—She has been in an infirm state of health for sometime, and I had conceived that the connection between them had ceased—but I am mistaken—they are both applying to me to get her here, and tho’ I never wished to see her more, yet I cannot refuse his request (if it can be complied with on reasonable terms) as he has lived with me so long & followed my fortunes through the War with fidility.
After promising thus much, I have to beg the favor of you to procure her a passage to Alexandria either by Sea, by the passage Boats (if any there be) from the head of Elk, or in the Stage as you shall think cheapest & best, and circumstances may require—She is called Margaret Thomas als Lee (the name which he has assumed) and lives at Isaac & Hannah Sills, black people who frequently employ themselves in Cooking for families in the City of Phila. I am—Dr Sir Yr Most Obedt Hble Servt

Go: Washington

